Citation Nr: 0813978	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  05-18 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania

THE ISSUES

1. Entitlement to service connection for Reiter's Syndrome.

2. Entitlement to service connection for a back disability 
(to include as secondary to Reiter's Syndrome).

3. Entitlement to service connection for a bilateral hip 
disability (to include as secondary to Reiter's Syndrome).

4. Entitlement to service connection for a bilateral ankle 
disability (to include as secondary to Reiter's Syndrome).

5. Entitlement to service connection for a bilateral hand 
disability (to include as secondary to Reiter's Syndrome).

6. Entitlement to service connection for a bilateral knee 
disability (to include as secondary to Reiter's Syndrome).

7. Entitlement to service connection for a genitourinary 
condition (to include as secondary to Reiter's Syndrome).


REPRESENTATION

Appellant represented by:	Adjutant General's Office of 
Pennsylvania


WITNESSES AT HEARING ON APPEAL

Appellant & Appellant's Spouse


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1968 to February 1970.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision of the Philadelphia RO.  In May 2007, a 
Travel Board hearing was held before the undersigned.  A 
transcript of this hearing is of record.  The case was before 
the Board in September 2007, when it was remanded for further 
development.

The issues of service connection for back, bilateral hip, 
bilateral ankle, bilateral hand, bilateral knee, and 
genitourinary conditions are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any further action on his part is 
required.


FINDING OF FACT

Competent (medical) evidence reasonably establishes that the 
veteran's Reiter's Syndrome is related to gonorrhea he had 
diagnosed during service.   


CONCLUSION OF LAW

Service connection for Reiter's Syndrome is warranted.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.  

Inasmuch as the determination below constitutes a full grant 
of the claim, there is no reason to belabor the impact of the 
VCAA on this matter, since any error in notice content or 
timing is harmless.  The Board notes that in March 2008, the 
veteran submitted evidence without a waiver of RO initial 
consideration.  As this decision grants service connection 
for the disability being addressed, the veteran is not 
prejudiced by the Board considering this evidence in the 
first instance.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  In order to 
establish service connection for a claimed disability, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In December 2003, the RO notified the veteran that it was 
unable to locate his complete service medical records; hence, 
VA has a heightened duty to assist him in developing his 
claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This 
duty includes a search for alternate medical records, as well 
as a heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005).  

The record reflects that the RO was able to obtain (and 
associate with the claims folder) the veteran's January 1970 
separation examination.  On separation examination, he 
reported a history of having gonorrhea; a clinical notation 
states the veteran was treated for gonorrhea.  He also 
reported experiencing swollen or painful joints.

A May 2007 letter from private Dr. G. F. states that he has 
been treating the veteran for 20 years and that he was 
diagnosed with Reiter's Syndrome in 1994.  An October 2007 
letter states that the veteran's Reiter's syndrome has not 
improved and that the condition continues to disable him.  

On November 2007 VA examination, the examiner reviewed the 
veteran's claims file and examined the veteran.  X-rays and a 
CT scan of the sacroiliac joints revealed the left sacroiliac 
joint was partially fused and had bridging osteophyte 
superiorly.  The examiner provided the following opinion:

[The x-ray and CT scan findings are] in favour of 
Reiter[']s syndrome, he probably had it in the 
past and now there is no active sacroilitis, but 
has old bony changes.  Patient has fibromyalgia, 
with diffuse pain, which cannot be determined 
chronologically when it started.  Also he does 
have evidence of Reiter[']s syndrome with left 
[sacroiliac] joint involvement and it can not be 
chronologically determined when it started, but 
with this [history of sexually transmitted 
disease] while in service it is very much 
possible that he had it at that time.

Hence, as the veteran has a diagnosis of Reiter's Syndrome 
during the appellate period, was treated for gonorrhea during 
service, and the November 2007 VA examiner indicated that it 
was "very much possible" that the veteran's Reiter's 
Syndrome was related to gonorrhea incurred during service, 
the Board finds that service connection for Reiter's Syndrome 
is warranted.


ORDER

Service connection for Reiter's Syndrome is granted.




REMAND

As previously noted, the RO has been unable to locate the 
veteran's complete service medical records and VA has a well-
established heightened duty to assist the veteran in such a 
situation.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Board's September 2007 remand instructed that if the VA 
examiner concluded that Reiter's Syndrome was related to the 
veteran's service, the examiner should also determine whether 
back, genitourinary, and bilateral hip, ankle, hand, and knee 
conditions were caused or aggravated by Reiter's Syndrome.  
Additionally, the examiner was asked to opine regarding 
whether these conditions were related to any event, injury, 
or disability incurred during service.  However, the November 
2007 VA examiner did not provide any opinion regarding the 
etiology of these disabilities.  A remand by the Board 
confers on the appellant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  As the decision above grants service 
connection for Reiter's Syndrome and the evidence of record 
remains unclear regarding whether the veteran's other claimed 
conditions are residuals of Reiter's Syndrome or related to 
his service, a further remand is necessary to clarify the 
etiology of these conditions. 

Regarding direct service connection, the record reflects that 
the veteran has alleged that various joint and back pains may 
have arisen from helicopter related experiences, including 
jumps, during service.  DD Form 214 lists the veteran's 
military specialty as helicopter crew chief.  A January 1970 
Award of the Air Medal for Heroism shows that he was awarded 
the Air Medal after exposing himself to enemy gunfire in 
order to load wounded men and women onto the helicopter.  A 
May 2007 letter from Dr. G. F. states that the veteran's 
symptoms or Reiter's Syndrome had been ongoing for many years 
prior to his diagnosis, including a progressive worsening of 
arthritis symptoms of hips, knees, back, and hands.  He also 
indicated that trauma from his helicopter experiences may 
have contributed to worsen his symptoms.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C.A. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  Here, in March 2008, the Board received additional 
evidence from the veteran.  This evidence has not been 
considered by the RO, and the appellant has not waived 
initial AOJ consideration of the evidence. 

Evidence submitted in March 2008 includes a disability 
determination from the Social Security Administration (SSA) 
indicating that the veteran was being granted SSA disability 
benefits based on disabilities including Reiter's Syndrome 
and degenerative disc disease.  SSA records are 
constructively of record and may contain information 
pertinent to the veteran's appeal.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).

In an October 2007 letter, Dr. G. F. indicated that he 
continues to treat the veteran for Reiter's Syndrome.  The 
most recent treatment records from Dr. G. F. are from January 
2003.  Updated treatment records from Dr. G. F. should be 
secured, as they may be pertinent to determining whether any 
of the claimed disabilities are related to the veteran's 
service-connected Reiter's Syndrome.

Additionally, the record reflects the veteran receives VA 
treatment.  The most recent VA treatment records associated 
with the claims file are from November 2006.  Updated VA 
treatment records are constructively of record and should be 
secured.

Accordingly, the case is REMANDED for the following:

1.	The RO should send the veteran a letter 
asking him to identify all sources of 
treatment or evaluation he has received 
for back, hips, ankles, hands, knees, and 
genitourinary conditions and to provide 
releases for records of such treatment or 
evaluation.  Of particular interest are 
treatment records from Dr. G. F. since 
January 2003.  The RO should obtain 
complete records of all such treatment and 
evaluations from all sources identified by 
the veteran.  The RO should associate with 
the claims file any VA treatment records 
for the claimed disabilities since October 
2006.

2.	The RO should obtain from SSA copies of 
the decision awarding the veteran SSA 
disability benefits and copies of the 
record upon which the award was based.  If 
those records are unavailable because they 
have been lost or destroyed, it should be 
so noted in the claims file.

3.	The RO should then arrange for the 
veteran to be afforded a VA rheumatology 
examination to determine the following: 
(1) whether the veteran's back, 
genitourinary, bilateral hip, ankle, hand, 
and knee conditions are (a) caused or (b) 
aggravated by service-connected Reiter's 
Syndrome; (2) if the examiner determines 
that any of the above noted conditions are 
not caused or aggravated by service-
connected Reiter's Syndrome, then the 
examiner must opine whether such 
disability(ies) was/were at least as 
likely as not (a 50% or better 
probability) incurred in service, to 
include as due to any event, injury, or 
disability sustained therein, including 
any helicopter related experiences.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination and the examiner must explain 
the rationale for the opinions given.  

4.	The RO should then re-adjudicate the 
claims.  If any remains denied, the RO 
should issue an appropriate supplemental 
statement of the case (SSOC) (including 
consideration of any evidence added to the 
record since the January 2008 SSOC) and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


